Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicants reply dated 6/30/2022.  Claims 1, 4, 5, 13, 14, 15, and 17 have been amended and claims 6 and 16 have been canceled. 
Applicant's election without traverse of Group I encompassing claims 1-7 and 13-17 in the reply filed on 2/09/2022 is acknowledged.

Response to arguments
Applicants arguments have been considered and have been found to be persuasive, the previous 102 and 103 rejections have been withdrawn and new grounds of rejection are found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  KR101456786B1 to YOON (“YOON”), in view of United States Patent Application Publication No. 2015/0062612 A1 to Nishii (“Nishii”).
.
In regards to claim 13, YOON discloses the following limitations:
A method for processing user information of a smart automated machine to protect personal information by controlling a logout through detection of departure/change of a user in the smart automated machine, the method comprising: (a) requesting face recognition monitoring by interworking with a user departure/change determination unit when a transaction is started by a task control unit of the smart automated machine; (b) executing a face recognition solution when the face recognition monitoring is requested by the user departure/change determination unit, and generating and transmitting a user departure/change detection event to the task control unit when departure/change of the user is detected; (c) selectively controlling the logout by the task control unit according to the departure or change to protect personal information when the user departure/change detection event is received during a transaction. (YOON teaches an ATM equipped with a camera for use in facial recognition of the user and further controlling access to the ATM via a control unit (departure/change) based on elapsed time intervals from which the user is detected at the ATM via the camera.  See at least ¶¶ 0019 “the recognition unit may be a face recognizer that recognizes a face of a customer staring at a screen of the display unit 13”; 0021 “Therefore, when the customer does not have any operation or instruction for more than the reference time during the transaction in progress, the financial instrument 10 can check the customer's state through the face recognizer 14 and can confirm the customer's intention to proceed with the transaction The waiting time can be extended to prevent the transaction from being initialized.”; and 0035-0039 “The control unit 11 controls the facial expression recognizer 140 to be activated according to the activation state of the facial expression recognizer 140 corresponding to the corresponding transaction screen… If the face recognizer 140 is set to the active state corresponding to the transaction screen, the controller 11 activates the face recognizer 140. Meanwhile, the controller 11 causes the face recognizer 140 to be deactivated when the face recognizer 140 is set to the inactive state corresponding to the corresponding transaction screen. In this case, the control unit 11 causes the transaction to be initialized if there is no input from the customer to the input unit even after a predetermined time has elapsed… When the face recognizer 140 is activated, the controller 11 can control the wait state of the financial instrument 10 based on the recognition result of the face recognizer 140… On the other hand, if the instruction from the customer is not input through the input unit so that the waiting time is exceeded after the face recognizer 140 is activated, the controller 11 checks the recognition result from the face recognizer 140, Or if the customer's movement is recognized in front of the financial device 10, the waiting time for the corresponding transaction screen is extended… if an instruction is not inputted from the customer so that the predetermined time is exceeded after the face recognizer 140 is activated, the control unit 11 checks the recognition result from the face recognizer 140, If the customer is not recognized in front of the financial device 10, the transaction can be initiated.”)
YOON does not appear to specifically disclose the following limitations:
(d) when the user departure/change detection event is received during the transaction, checking whether the received event is a user change detection event by the task control unit, and immediately and automatically controlling the logout to protect the personal information when the received event is the user change detection event.
The Examiner provides Nishii to teach the following limitations:
(d) when the user departure/change detection event is received during the transaction, checking whether the received event is a user change detection event by the task control unit, and immediately and automatically controlling the logout to protect the personal information when the received event is the user change detection event. (Nishii teaches a system and method by which a user is logged out based on no longer detecting the user at the device and returning to an initial log in screen in order to prevent another party from using their information.  see at least Abstract Figure 2 and ¶¶ 0077-0080.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of YOON the teachings of Nishii to enhance security of the ATM transaction by providing an automatic logout of the transaction interface, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KR20150001940A to JO  (“JO”), in view of KR101456786B1 to YOON (“YOON”), in view of United States Patent Application Publication No. 2015/0062612 A1 to Nishii (“Nishii”).

In regards to claim 1, Jo discloses the following limitations:
An apparatus for processing user information of a smart automated machine, the apparatus comprising:  a camera unit that configured to capture an image for user recognition when a transaction starts according to a transaction request of a user; a user recognition unit configured to recognize a user face image captured by the camera unit; (Jo discloses an ATM that photographs by a camera an image for user recognition, and performs facial recognition for use in providing customized user displays.  See at least ¶¶ Abstract, 0016-0022)
Jo does not appear to specifically disclose the following limitations: 
a user departure/change determination unit that stores the user face image recognized by the user recognition unit and determines departure/change of the user during the transaction; and 
a task control unit that automatically controls a logout when the departure or change is detected by the user departure/change determination unit during the transaction, and
 collectively controls tasks requiring authentication, wherein the task control unit interworks with the user departure/change determination unit to substitute a user departure/change event for additional authentication when the additional authentication is required during the transaction.
wherein the task control unit automatically and immediately logs out and switches to an initial screen to protect personal information when a user change event is determined to occur by the user departure/change determination unit during the transaction.
	The Examiner provides YOON to teach the following limitations:
a user departure/change determination unit that stores the user face image recognized by the user recognition unit and determines departure/change of the user during the transaction; and a task control unit that automatically controls a logout when the departure or change is detected by the user departure/change determination unit during the transaction, and (YOON teaches an ATM equipped with a camera for use in facial recognition of the user and further controlling access to the ATM via a control unit (departure/change) based on elapsed time intervals from which the user is detected at the ATM via the camera.  See at least ¶¶ 0019 “the recognition unit may be a face recognizer that recognizes a face of a customer staring at a screen of the display unit 13”; 0021 “Therefore, when the customer does not have any operation or instruction for more than the reference time during the transaction in progress, the financial instrument 10 can check the customer's state through the face recognizer 14 and can confirm the customer's intention to proceed with the transaction The waiting time can be extended to prevent the transaction from being initialized.”; and 0035-0039 “The control unit 11 controls the facial expression recognizer 140 to be activated according to the activation state of the facial expression recognizer 140 corresponding to the corresponding transaction screen… If the face recognizer 140 is set to the active state corresponding to the transaction screen, the controller 11 activates the face recognizer 140. Meanwhile, the controller 11 causes the face recognizer 140 to be deactivated when the face recognizer 140 is set to the inactive state corresponding to the corresponding transaction screen. In this case, the control unit 11 causes the transaction to be initialized if there is no input from the customer to the input unit even after a predetermined time has elapsed… When the face recognizer 140 is activated, the controller 11 can control the wait state of the financial instrument 10 based on the recognition result of the face recognizer 140… On the other hand, if the instruction from the customer is not input through the input unit so that the waiting time is exceeded after the face recognizer 140 is activated, the controller 11 checks the recognition result from the face recognizer 140, Or if the customer's movement is recognized in front of the financial device 10, the waiting time for the corresponding transaction screen is extended… if an instruction is not inputted from the customer so that the predetermined time is exceeded after the face recognizer 140 is activated, the control unit 11 checks the recognition result from the face recognizer 140, If the customer is not recognized in front of the financial device 10, the transaction can be initiated.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of JO the teachings of YOON to enhance security of the ATM transaction by providing an automatic logout of the transaction interface, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
herein the task control unit automatically and immediately logs out and switches to an initial screen to protect personal information when a user change event is determined to occur by the user departure/change determination unit during the transaction.
The Examiner provides Nishii to teach the following limitations:
wherein the task control unit automatically and immediately logs out and switches to an initial screen to protect personal information when a user change event is determined to occur by the user departure/change determination unit during the transaction. (Nishii teaches a system and method by which a user is logged out based on no longer detecting the user at the device and returning to an initial log in screen in order to prevent another party from using their information.  see at least Abstract Figure 2 and ¶¶ 0077-0080.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of YOON the teachings of Nishii to enhance security of the ATM transaction by providing an automatic logout of the transaction interface, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR20150001940A to JO  (“JO”), in view of KR101456786B1 to YOON (“YOON”), in view of United States Patent Application Publication No. 2015/0062612 A1 to Nishii (“Nishii”), in further view of United States Patent No. 10,573,163 B1 to Benkreira et al. (“Benkreira”).

In regards to claim 2, Jo discloses using time intervals for controlling the transaction process/log out based on detection of a user at the ATM via facial recognition, however does not appear to specifically disclose the following limitations:
 further comprising a voice transmission unit that transmits voice for the transaction, and broadcasts a departure announcement for maintaining transaction continuity under control of the task control unit when the departure of the user occurs during the transaction. 
The Examiner provides Benkreira to teach the following limitations:
further comprising a voice transmission unit that transmits voice for the transaction, and broadcasts a departure announcement for maintaining transaction continuity under control of the task control unit when the departure of the user occurs during the transaction. (Benkreira teaches alerting a user that is determined to be departing the ATM based on facial recognition via voice statement.  See at least col. 13 lines 25-31 “the disclosed systems may utilize computer vision in order to observe the movements and/or position of a user including movements of the user's hands, arms, torso, and/or head. By observing the user's movements, the ATM may be able to develop and/or refine a computer model and/or database of motions or behaviors that precede the user departing from the ATM.”; lines 36-46 “his determination may be made even if the user is still in close proximity to the ATM. In such cases, an audible and/or visual alert reminding the user to retrieve her card may be very effective. If the user starts walking away, a second audible alert may be issued. In some embodiments, the second audible alert may include a different tone, pitch, or statement, and/or be issued at a greater volume that an initial audible alert.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of JO the teachings of Bakreira to enhance security of the ATM transaction by providing an alert to the user to if they might be forgetting to take their card with them, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 4, JO does not appear to specifically disclose the following limitations:
 wherein the user departure/change determination unit registers a user image by using a face recognition solution when the transaction starts under control of the task control unit, continuously analyzes the user image to monitor the departure and change of the user until the transaction is completed, and transmits a detection event for the departure or change of the user to the task control unit when the departure or change of the user is detected.
The Examiner provides YOON to teach the following limitations:
wherein the user departure/change determination unit registers a user image by using a face recognition solution when the transaction starts under control of the task control unit,  (YOON teaches an ATM equipped with a camera for use in facial recognition of the user and further controlling access to the ATM via a control unit (departure/change) based on elapsed time intervals from which the user is detected at the ATM via the camera.  See at least ¶¶ 0019 “the recognition unit may be a face recognizer that recognizes a face of a customer staring at a screen of the display unit 13”; 0021 “Therefore, when the customer does not have any operation or instruction for more than the reference time during the transaction in progress, the financial instrument 10 can check the customer's state through the face recognizer 14 and can confirm the customer's intention to proceed with the transaction The waiting time can be extended to prevent the transaction from being initialized.”; and 0035-0039 “The control unit 11 controls the facial expression recognizer 140 to be activated according to the activation state of the facial expression recognizer 140 corresponding to the corresponding transaction screen… If the face recognizer 140 is set to the active state corresponding to the transaction screen, the controller 11 activates the face recognizer 140. Meanwhile, the controller 11 causes the face recognizer 140 to be deactivated when the face recognizer 140 is set to the inactive state corresponding to the corresponding transaction screen. In this case, the control unit 11 causes the transaction to be initialized if there is no input from the customer to the input unit even after a predetermined time has elapsed… When the face recognizer 140 is activated, the controller 11 can control the wait state of the financial instrument 10 based on the recognition result of the face recognizer 140… On the other hand, if the instruction from the customer is not input through the input unit so that the waiting time is exceeded after the face recognizer 140 is activated, the controller 11 checks the recognition result from the face recognizer 140, Or if the customer's movement is recognized in front of the financial device 10, the waiting time for the corresponding transaction screen is extended… if an instruction is not inputted from the customer so that the predetermined time is exceeded after the face recognizer 140 is activated, the control unit 11 checks the recognition result from the face recognizer 140, If the customer is not recognized in front of the financial device 10, the transaction can be initiated.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of JO the teachings of YOON to enhance security of the ATM transaction by providing an automatic logout of the transaction interface, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Benkreira to teach the following limitations:
continuously analyzes the user image to monitor the departure and change of the user until the transaction is completed (Benkreira teaches continuously monitoring the user via the facial recognition camera to determine when the user is about to leave or has left the ATM.  See at least col. 13 lines 25-31 “the disclosed systems may utilize computer vision in order to observe the movements and/or position of a user including movements of the user's hands, arms, torso, and/or head. By observing the user's movements, the ATM may be able to develop and/or refine a computer model and/or database of motions or behaviors that precede the user departing from the ATM.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of JO the teachings of Bakreira to enhance security of the ATM transaction by providing notification immediately when the user is detected to be leaving the ATM, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 5, JO does not appear to specifically disclose the following limitations:
wherein the task control unit controls an announcement broadcast for the departure of the user when a user departure event occurs from the user departure/change determination unit during the transaction, and automatically logouts and switches to an initial screen to protect personal information when the user does not return within a preset time.
The Examiner provides Bakeira to teach the following limitations:
wherein the task control unit controls an announcement broadcast for the departure of the user when a user departure event occurs from the user departure/change determination unit during the transaction (Benkreira teaches continuously monitoring the user via the facial recognition camera to determine when the user is about to leave or has left the ATM.  See at least col. 13 lines 25-31 “the disclosed systems may utilize computer vision in order to observe the movements and/or position of a user including movements of the user's hands, arms, torso, and/or head. By observing the user's movements, the ATM may be able to develop and/or refine a computer model and/or database of motions or behaviors that precede the user departing from the ATM.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of JO the teachings of Bakreira to enhance security of the ATM transaction by providing notification immediately when the user is detected to be leaving the ATM, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides YOON to teach the following limitations:
automatically logouts and switches to an initial screen to protect personal information when the user does not return within a preset time. (YOON teaches an ATM equipped with a camera for use in facial recognition of the user and further controlling access to the ATM via a control unit (departure/change) based on elapsed time intervals from which the user is detected at the ATM via the camera.  See at least ¶¶ 0019 “the recognition unit may be a face recognizer that recognizes a face of a customer staring at a screen of the display unit 13”; 0021 “Therefore, when the customer does not have any operation or instruction for more than the reference time during the transaction in progress, the financial instrument 10 can check the customer's state through the face recognizer 14 and can confirm the customer's intention to proceed with the transaction The waiting time can be extended to prevent the transaction from being initialized.”; and 0035-0039 “The control unit 11 controls the facial expression recognizer 140 to be activated according to the activation state of the facial expression recognizer 140 corresponding to the corresponding transaction screen… If the face recognizer 140 is set to the active state corresponding to the transaction screen, the controller 11 activates the face recognizer 140. Meanwhile, the controller 11 causes the face recognizer 140 to be deactivated when the face recognizer 140 is set to the inactive state corresponding to the corresponding transaction screen. In this case, the control unit 11 causes the transaction to be initialized if there is no input from the customer to the input unit even after a predetermined time has elapsed… When the face recognizer 140 is activated, the controller 11 can control the wait state of the financial instrument 10 based on the recognition result of the face recognizer 140… On the other hand, if the instruction from the customer is not input through the input unit so that the waiting time is exceeded after the face recognizer 140 is activated, the controller 11 checks the recognition result from the face recognizer 140, Or if the customer's movement is recognized in front of the financial device 10, the waiting time for the corresponding transaction screen is extended… if an instruction is not inputted from the customer so that the predetermined time is exceeded after the face recognizer 140 is activated, the control unit 11 checks the recognition result from the face recognizer 140, If the customer is not recognized in front of the financial device 10, the transaction can be initiated.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of JO the teachings of YOON to enhance security of the ATM transaction by providing an automatic logout of the transaction interface, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KR20150001940A to JO (“JO”), in view of KR101456786B1 to YOON (“YOON”), in view of United States Patent Application Publication No. 2015/0062612 A1 to Nishii (“Nishii”), in further view of United States Patent Application Publication No. 20220027886 A1 to Briggs et al. (“Briggs”).

In regards to claim 3, the combination of JO and YOON disclose the following limitations:
 wherein the camera unit includes a face recognition camera that photographs a face of the user for determining user departure, user change, and additional authentication. (JO and YOON teach a camera for facial recognition of the user for determining user departure and change, see at least YOON ¶¶ 0035-0039)
JO and YOON do not appear to specifically disclose using the camera for additional authentication.  The Examiner provides Briggs to teach the following limitations:
camera unit includes a face recognition camera that photographs a face of the user for determining additional authentication. (Briggs teaches using a facial recognition as additional authentication to provide access to age related products by comparing a real time image of the user with a government issued ID.  See at least ¶¶ 0093 “Further, the application 27 may be programmed with facial recognition capability that allows the application 27 to compare a picture on the government identification to an image captured in real time of the user to verify that the user of the application 27 is indeed the person represented in the government identification.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of JO and YOON the teachings of Briggs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR20150001940A to JO (“JO”), in view of KR101456786B1 to YOON (“YOON”), in view of United States Patent Application Publication No. 2015/0062612 A1 to Nishii (“Nishii”), in further view of United States Patent Application Publication No. 20220027886 A1 to Briggs et al. (“Briggs”), in further view of Official Notice.

In regards to claim 7, JO does not appear to specifically disclose the following limitations:
 wherein, when additional authentication is required during the transaction, the task control unit interworks with the user departure/change determination unit and regards that the additional authentication has been performed when a user departure/change event does not occur during the transaction even if the additional authentication is not made.
The Examiner provides Briggs to teach the following limitations:
wherein, when additional authentication is required during the transaction, the task control unit (Briggs teaches providing additional authentication by performing facial recognition of the user by comparing the photo of the received ID to an image from the facial recognition camera to verify the user.  See at least ¶ 0093 “Further, the application 27 may be programmed with facial recognition capability that allows the application 27 to compare a picture on the government identification to an image captured in real time of the user to verify that the user of the application 27 is indeed the person represented in the government identification.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of JO and YOON the teachings of Briggs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides YOON to teach the following limitations:
interworks with the user departure/change determination unit 
determination unit when a user departure/change event does not occur during the transaction even if the additional authentication is not made (YOON discloses working with the control unit (departure/change) to determine if a logout of the user is required. See at least ¶¶ 0019 “the recognition unit may be a face recognizer that recognizes a face of a customer staring at a screen of the display unit 13”; 0021 “Therefore, when the customer does not have any operation or instruction for more than the reference time during the transaction in progress, the financial instrument 10 can check the customer's state through the face recognizer 14 and can confirm the customer's intention to proceed with the transaction The waiting time can be extended to prevent the transaction from being initialized.”; and 0035-0039 “The control unit 11 controls the facial expression recognizer 140 to be activated according to the activation state of the facial expression recognizer 140 corresponding to the corresponding transaction screen… If the face recognizer 140 is set to the active state corresponding to the transaction screen, the controller 11 activates the face recognizer 140. Meanwhile, the controller 11 causes the face recognizer 140 to be deactivated when the face recognizer 140 is set to the inactive state corresponding to the corresponding transaction screen. In this case, the control unit 11 causes the transaction to be initialized if there is no input from the customer to the input unit even after a predetermined time has elapsed… When the face recognizer 140 is activated, the controller 11 can control the wait state of the financial instrument 10 based on the recognition result of the face recognizer 140… On the other hand, if the instruction from the customer is not input through the input unit so that the waiting time is exceeded after the face recognizer 140 is activated, the controller 11 checks the recognition result from the face recognizer 140, Or if the customer's movement is recognized in front of the financial device 10, the waiting time for the corresponding transaction screen is extended… if an instruction is not inputted from the customer so that the predetermined time is exceeded after the face recognizer 140 is activated, the control unit 11 checks the recognition result from the face recognizer 140, If the customer is not recognized in front of the financial device 10, the transaction can be initiated.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of JO the teachings of YOON to enhance security of the ATM transaction by providing an automatic logout of the transaction interface, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known in the art that using supplied credentials that were already input as long as the user has not been logged out (departure/change) such as log in credentials for using Microsoft products based on your initial log in etc.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of JO the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KR101456786B1 to YOON (“YOON”), in view of KR20150001940A to JO (“JO”), in view of United States Patent Application Publication No. 2015/0062612 A1 to Nishii (“Nishii”),  in further view of United States Patent Application Publication No. 20220027886 A1 to Briggs et al. (“Briggs”).

In regards to claim 14, YOON discloses the following limitations:
wherein step (b) includes: (b1) executing the face recognition solution and acquiring a right for camera control; 
 (b3) monitoring the departure or change of the user in real time 
(b4) generating a user departure/change detection event when the departure or change of the user is detected in step (b3); and (b5) finishing the face recognition solution and returning back the right for camera control when a completion of the face recognition monitoring occurs from the task control unit.
YOON does not appear to specifically disclose the following limitations:
(b2) registering a user image acquired through the user recognition unit; 
by comparing the image acquired through the user recognition unit with the registered user image;
The Examiner provides JO to teach the following limitations:
(b2) registering a user image acquired through the user recognition unit; (Jo discloses an ATM that photographs by a camera an image for user recognition, and performs facial recognition for use in providing customized user displays.  See at least ¶¶ Abstract, 0016-0022)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of YOON the teachings of JO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Briggs to teach the following limitations:
by comparing the image acquired through the user recognition unit with the registered user image; (Briggs teaches a system and method of performing facial recognition by comparing a reference image with the facial recognition captured image.  See at least ¶¶ 0093 “Further, the application 27 may be programmed with facial recognition capability that allows the application 27 to compare a picture on the government identification to an image captured in real time of the user to verify that the user of the application 27 is indeed the person represented in the government identification.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include system and method of YOON the teachings of Briggs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR101456786B1 to YOON (“YOON”), in view of United States Patent Application Publication No. 2015/0062612 A1 to Nishii (“Nishii”), in further view of United States Patent No. 10,573,163 B1 to Benkreira et al. (“Benkreira”).

In regards to claim 15, YOON discloses the following limitations:
 wherein step (c) includes: (ci) when the user departure/change detection event is received during the transaction, checking whether the received event is a user departure detection event by the task control unit, automatically logging out to switch to an initial screen in order to protect personal information when a release of the user departure detection event does not occur within a preset time, and simultaneously transmitting a termination signal of the face recognition monitoring to the user departure/change determination unit.
	YOON discloses controlling the ATM and transaction process based on customizable time intervals including automatic logout, however, does not appear to speicifcally disclose the following limitations:
and transmitting a return guidance voice to maintain transaction continuity when the received event is the user departure detection event; and (c2) checking an elapse of time after transmitting the return guidance voice,
The Examiner provides Benkreira to teach the following limitations:
and transmitting a return guidance voice to maintain transaction continuity when the received event is the user departure detection event; and (c2) checking an elapse of time after transmitting the return guidance voice, (Benkreira teaches alerting a user that is determined to be departing the ATM based on facial recognition via voice statement.  See at least col. 13 lines 25-31 “the disclosed systems may utilize computer vision in order to observe the movements and/or position of a user including movements of the user's hands, arms, torso, and/or head. By observing the user's movements, the ATM may be able to develop and/or refine a computer model and/or database of motions or behaviors that precede the user departing from the ATM.”; lines 36-46 “his determination may be made even if the user is still in close proximity to the ATM. In such cases, an audible and/or visual alert reminding the user to retrieve her card may be very effective. If the user starts walking away, a second audible alert may be issued. In some embodiments, the second audible alert may include a different tone, pitch, or statement, and/or be issued at a greater volume that an initial audible alert.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of YOON the teachings of Bakreira to enhance security of the ATM transaction by providing an alert to the user to if they might be forgetting to take their card with them, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 16, YOON discloses the following limitations:
 wherein step (c) includes: (c3) when the user departure/change detection event is received during a financial transaction, checking whether the received event is a user change detection event by the task control unit, and immediately and automatically controlling the logout to protect the personal information when the received event is the user change detection event. (YOON teaches an ATM equipped with a camera for use in facial recognition of the user and further controlling access to the ATM via a control unit (departure/change) based on elapsed time intervals from which the user is detected at the ATM via the camera.  See at least ¶¶ 0019 “the recognition unit may be a face recognizer that recognizes a face of a customer staring at a screen of the display unit 13”; 0021 “Therefore, when the customer does not have any operation or instruction for more than the reference time during the transaction in progress, the financial instrument 10 can check the customer's state through the face recognizer 14 and can confirm the customer's intention to proceed with the transaction The waiting time can be extended to prevent the transaction from being initialized.”; and 0035-0039 “The control unit 11 controls the facial expression recognizer 140 to be activated according to the activation state of the facial expression recognizer 140 corresponding to the corresponding transaction screen… If the face recognizer 140 is set to the active state corresponding to the transaction screen, the controller 11 activates the face recognizer 140. Meanwhile, the controller 11 causes the face recognizer 140 to be deactivated when the face recognizer 140 is set to the inactive state corresponding to the corresponding transaction screen. In this case, the control unit 11 causes the transaction to be initialized if there is no input from the customer to the input unit even after a predetermined time has elapsed… When the face recognizer 140 is activated, the controller 11 can control the wait state of the financial instrument 10 based on the recognition result of the face recognizer 140… On the other hand, if the instruction from the customer is not input through the input unit so that the waiting time is exceeded after the face recognizer 140 is activated, the controller 11 checks the recognition result from the face recognizer 140, Or if the customer's movement is recognized in front of the financial device 10, the waiting time for the corresponding transaction screen is extended… if an instruction is not inputted from the customer so that the predetermined time is exceeded after the face recognizer 140 is activated, the control unit 11 checks the recognition result from the face recognizer 140, If the customer is not recognized in front of the financial device 10, the transaction can be initiated.”)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KR101456786B1 to YOON (“YOON”), in view of United States Patent Application Publication No. 2015/0062612 A1 to Nishii (“Nishii”), in further view of United States Patent Application Publication No. 20220027886 A1 to Briggs et al. (“Briggs”), in further view of Official Notice.

In regards to claim 17, YOON discloses the following limitations:
interworking with the user departure/change determination unit when a user departure/change event does not occur during the  (YOON discloses working with the control unit (departure/change) to determine if a logout of the user is required. See at least ¶¶ 0019 “the recognition unit may be a face recognizer that recognizes a face of a customer staring at a screen of the display unit 13”; 0021 “Therefore, when the customer does not have any operation or instruction for more than the reference time during the transaction in progress, the financial instrument 10 can check the customer's state through the face recognizer 14 and can confirm the customer's intention to proceed with the transaction The waiting time can be extended to prevent the transaction from being initialized.”; and 0035-0039 “The control unit 11 controls the facial expression recognizer 140 to be activated according to the activation state of the facial expression recognizer 140 corresponding to the corresponding transaction screen… If the face recognizer 140 is set to the active state corresponding to the transaction screen, the controller 11 activates the face recognizer 140. Meanwhile, the controller 11 causes the face recognizer 140 to be deactivated when the face recognizer 140 is set to the inactive state corresponding to the corresponding transaction screen. In this case, the control unit 11 causes the transaction to be initialized if there is no input from the customer to the input unit even after a predetermined time has elapsed… When the face recognizer 140 is activated, the controller 11 can control the wait state of the financial instrument 10 based on the recognition result of the face recognizer 140… On the other hand, if the instruction from the customer is not input through the input unit so that the waiting time is exceeded after the face recognizer 140 is activated, the controller 11 checks the recognition result from the face recognizer 140, Or if the customer's movement is recognized in front of the financial device 10, the waiting time for the corresponding transaction screen is extended… if an instruction is not inputted from the customer so that the predetermined time is exceeded after the face recognizer 140 is activated, the control unit 11 checks the recognition result from the face recognizer 140, If the customer is not recognized in front of the financial device 10, the transaction can be initiated.”)
The Examiner provides Briggs to teach the following limitations:
further comprising: (d) when additional authentication is required while performing a financial transaction in the task control unit, and regarding that the additional authentication has been performed (Briggs teaches providing additional authentication by performing facial recognition of the user by comparing the photo of the received ID to an image from the facial recognition camera to verify the user.  See at least ¶ 0093 “Further, the application 27 may be programmed with facial recognition capability that allows the application 27 to compare a picture on the government identification to an image captured in real time of the user to verify that the user of the application 27 is indeed the person represented in the government identification.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of YOON the teachings of Briggs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known in the art that using supplied credentials that were already input as long as the user has not been logged out (departure/change) such as log in credentials for using Microsoft products based on your initial log in etc.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of JO the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627                                                                                                                                                                                             

/A. Hunter Wilder/Primary Examiner, Art Unit 3627